Name: 2001/557/EC: Commission Decision of 11 July 2001 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2001) 1795)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  European Union law; NA;  economic geography
 Date Published: 2001-07-25

 Avis juridique important|32001D05572001/557/EC: Commission Decision of 11 July 2001 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2001) 1795) Official Journal L 200 , 25/07/2001 P. 0028 - 0036Commission Decisionof 11 July 2001excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(2001) 1795)(Only the Dutch, English, French, German, Greek, Italian, Portuguese and Spanish texts are authentic)(2001/557/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(c) thereof,After consulting the Committee for the European Agricultural Guidance and Guarantee Fund,Whereas:(1) Article 5(2)(c) of Regulation (EEC) No 729/70 stipulates that the Commission is to exclude expenditure from Community financing where it finds that it has not been incurred in accordance with the Community rules.(2) This Article of Regulation (EEC) No 729/70 and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(3), as last amended by Regulation (EC) No 2245/1999(4), provide that the Commission is to carry out the necessary checks, forward its findings to the Member States, consider any comments from the latter, enter into bilateral discussions to reach an agreement with the Member States concerned and formally communicate its conclusions to them, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(5), as amended by Decision 2000/649/EC(6).(3) The Member States have had the opportunity to request that a conciliation procedure be initiated. That procedure has been applied in some cases and the reports issued on the outcome have been considered by the Commission.(4) Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999 provide that refunds on exports to non-member countries and intervention intended to stabilise the agricultural markets may be financed only where they are, respectively, granted and undertaken in accordance with the Community rules governing the common organisation of the agricultural markets.(5) The findings of checks performed, the results of bilateral discussions and the outcome of the conciliation procedures have shown that some expenditure declared by the Member States does not meet those conditions and cannot therefore be financed under the EAGGF Guarantee Section.(6) The Annex to this Decision sets out the amounts that are not recognised as being chargeable to the EAGGF Guarantee Section. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the checks to the Member States.(7) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with the Community rules was notified by the Commission to the Member States in a summary report on the subject.(8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 31 March 2001 and relating to the subject thereof,HAS ADOPTED THIS DECISION:Article 1The expenditure itemised in the Annex that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section is hereby excluded from Community financing because it does not comply with the Community rules.Article 2This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 11 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 158, 8.7.1995, p. 6.(4) OJ L 273, 23.10.1999, p. 5.(5) OJ L 182, 16.7.1994, p. 45.(6) OJ L 272, 25.10.2000, p. 41.ANNEXTOTAL CORRECTIONS>TABLE>TOTAL CORRECTIONS IN EURO>TABLE>